827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard GRIBBONS, Ronnie Whitmore and Tee Jay Pennington,Plaintiffs-Appellants,v.Dewey SOWDERS, Warden, Northpoint Training Center; PhillipW. Parker Deputy Warden of Security at Northpoint;et al., Defendants-Appellees.
No. 86-6062
United States Court of Appeals, Sixth Circuit.
August 26, 1987.

Before KEITH, Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and DOWD*, District Judge.
PER CURIAM:


1
Plaintiff-appellants appeal an order of the United States District Court, Eastern District of Kentucky, denying them partial summary judgment and granting summary judgment to the defendants.  Plaintiffs, presently inmates at the Northpoint Training Center in Burgin, Kentucky, claim that their rights under the Fourth and Fourteenth Amendments were violated by a body cavity search undertaken by defendants, all of whom are prison system employees.  The district court, in a memorandum opinion, dismissed the prisoners' claims, finding that the reason for the search--reports of illicit drug traffic in the prison facility--justified the prison employees' actions.


2
Without expressing any view on the validity of the search, we VACATE the district court order and REMAND the case for consideration of the plaintiffs' Fourth Amendment claim in light of Bell v. Wolfish, 441 U.S. 520 (1978) and for further consideration of their Fourteenth Amendment claim.



*
 Honorable David D. Dowd, Jr., United States District Court for the Northern District of Ohio, sitting by designation